STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 1135
VERSUS

ROBERT DIXON DECEMBER 1, 2022
In Re: Robert Dixon, applying for supervisory writs, 20th

Judicial District Court, Parish of Hast Feliciana, No.
21-CR-000894.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT GRANTED. The State did not meet its: burden of proving
beyond a reasonable doubt that relator used the artificial light
to assist him with hunting on the date in question.
Accordingly, relator’s conviction for violating La. R.S.
56:116.1(B) (10) is reversed, the sentences, fine, and court
costs are vacated, and the charge against relator is dismissed
with prejudice.

VGW

EW

COURT OF APPEAL, FIRST CIRCUIT

A-SnQ)

DEPUTY CLERK OF COURT
FOR THE COURT